Citation Nr: 0414220	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred July 7, 2001.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to May 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 decision by 
the Department of Veterans Affairs (VA) Medical Center in 
Oklahoma City, Oklahoma, which denied the veteran's claim for 
reimbursement or payment of unauthorized private medical care 
received July 7, 2001 at St. Mary's Regional Medical Center.

In his October 2002 substantive appeal, the veteran requested 
a Travel Board hearing.  The requested hearing was conducted 
by the undersigned Veterans Law Judge in September 2003. 


FINDINGS OF FACT

1.  The veteran had not been awarded service connection for 
any disability at the time the treatment at issue was 
rendered. 
 
2.  The veteran had enrolled in the VA health care system a 
few days before the treatment at issue was rendered on July 
7, 2001, but had not yet been seen by a VA health care 
provider.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical expenses arising from care provided on July 
7, 2001, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000-
17.1003 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had not been awarded service connection for any 
disability when the treatment at issue was rendered in July 
2001.  The veteran has since been awarded service connection 
for diabetes mellitus, type II, effective in March 2003.  

The evidence establishes that the veteran sought enrollment 
in the VA health care system in early July 2001, just a few 
days prior to the July 7, 2001 treatment at issue.  When the 
veteran enrolled for VA care, he requested an appointment to 
see the assigned VA primary care physician, and was given an 
appointment in mid-July, approximately two weeks later.  It 
was his understanding that no earlier appointments were 
available.  The veteran testified that he was told when he 
enrolled for VA care that VA would pay for emergency care.  
Before he had an opportunity to be seen by the assigned VA 
physician, the veteran required emergency medical care.

The veteran's statements and testimony reflect that he 
awakened during the night with chest and back pain.  He went 
to the emergency department at St. Mary's Regional Medical 
Center on July 7, 2001.  VA reviewers have concluded that the 
veteran's symptoms constituted a medical emergency.  On 
evaluation, the veteran was found to have a bile duct 
blockage, causing pancreatitis, which was subsequently 
treated surgically at a VA facility.  

Although the veteran and his wife were employed, there is no 
evidence of record that the veteran had health insurance 
which covered his July 7, 2001 care.  The veteran seeks 
reimbursement or payment of the expenses of the private July 
7, 2001 care.  

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that: (a) The care and services rendered 
were either: (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
held to be aggravating an adjudicated service-connected 
disability, or (3) for a veteran who has a total and 
permanent disability resulting from a service-connected 
disability, or (4) for a veteran who is participating in a 
rehabilitation program and who is medically determined to be 
in need of medical services under 38 C.F.R. § 17.47(i) 
(formerly § 17.48(j)); and, (b) The services were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health; and, (c) No VA or other Federal 
facilities were feasibly available and an attempt obtain 
prior VA authorization would not have been reasonable, sound, 
wise, or practicable (emphasis added).  See 38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. 
App. 45, 49 (1998). 

The veteran does not satisfy the above criteria.  As the 
evidence of record shows, he had not been granted service 
connection for any disability at the time he sought emergency 
treatment in July 2001, and he has not been granted service 
connection which is effective as of that date since that 
time, although he has been granted service connection for 
diabetes mellitus, effective in March 2003.  Therefore, the 
treatment could not have been for a service-connected 
condition, nor could a nonservice-connected condition have 
been aggravating a service-connected condition.  The veteran 
is not rated as permanently and totally disabled and was not 
participating in a rehabilitation program at the time of his 
care in July 2001.  Accordingly, there is no basis to 
establish entitlement to reimbursement under 38 C.F.R. 
§ 17.120.  

The Board also notes that payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725.  
38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part 
of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177 (Millennium Bill Act).  The provisions of 
that act became effective as of May 29, 2000, prior to the 
July 2001 care at issue.  To be eligible for reimbursement 
under this authority, the veteran has to satisfy all of the 
following conditions: (a) The emergency services were 
provided in a hospital emergency department or similar 
facility; (b) A prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health; (c) A VA or 
other Federal facility/provider was not feasibly available; 
(d) * * * * *; (e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
emergency treatment; (f) The veteran is financially liable to 
the provider of emergency treatment for that treatment; (g) 
The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment; (h) * * * * * ; (i) The veteran is not 
eligible for reimbursement under 38 U.S.C.A.§  1728 (emphasis 
added).  See 38 C.F.R. § 17.1002.  The criteria at paragraphs 
(d) and (h), including provisions covering work-related 
injuries, are not relevant to this case, nor does the veteran 
so contend.

In this case, the veteran does not satisfy the criteria under 
38 C.F.R. §§ 17.1002.  Although he was enrolled in the VA 
health care system, his enrollment was so recent that he had 
not yet received VA treatment.  The veteran contends that, 
since he had attempted to obtain VA treatment, but no VA 
treatment had yet been made available to him, he should not 
be required to meet this criterion.  

Unfortunately, the law authorizing entitlement to VA 
reimbursement for non-VA care, as written by Congress, 
requires that a veteran must satisfy all of the enumerated 
criteria.  The Board has no authority to grant a benefit not 
authorized by the governing statutory provision.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting payment or reimbursement for the unauthorized 
private medical expenses the veteran incurred in this case on 
July 7, 2001.  38 U.S.C.A. § 5107(b).  

The Board further notes that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law in November 2000.  This law redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103A(f) (West 2002).  The 
VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the claimant of evidence and 
information necessary to substantiate his or her claim and 
inform the claimant whether he or she or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

However, in this case, there is no factual matter which is 
essential to this decision which is in dispute.  The veteran 
had not been awarded service connection for any disability at 
the time the treatment at issue was rendered, nor does he so 
contend.  He does not dispute that, although enrolled in a VA 
health-care program, he had not yet received VA care when he 
was stricken with chest and back pain in July 2001.  Rather, 
he contends that the statutory and regulatory provisions 
requiring receipt of medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of the emergency treatment at issue should be 
waived in his case.

Further development of the case would not change the facts in 
this matter.  Here, it is not the factual evidence that is 
dispositive of this appeal, but rather the interpretation and 
application of the governing statutes.  Thus, it is not 
prejudicial to the veteran for the Board to proceed to issue 
a decision at this time without remanding the case for 
consideration under the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The Board has no authority to waive the requirement that the 
veteran have received VA treatment in the 24-month period 
prior to the care for which he seeks reimbursement.  The 
appeal is without legal merit and further development or 
analysis would not be productive.  See Livesay v. Principi, 
15 Vet. App. 165, 178 (2001); see also Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  The appeal must be denied.  


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on July 7, 2001, is denied. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



